DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is the first action on the merits for this regular application filed on 12/20/19
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because it recites steps for delivering a scent without any physical or structural limitations. The claimed invention is directed to instructions for delivering a scent – abstract idea - without significantly more. The claim recites increasing/decreasing the scent over first and second time periods. This judicial exception is not integrated into a practical application because it is an abstract idea that is done mentally. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there no structural limitations recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess (EP 1 184 083 A1).
Regarding claims 1 and 20-21, Hess discloses a method [0024-0025], apparatus (Fig.2:7), and a non-transitory machine readable medium [0013, 0020-0022] having instructions for dispensing at least one scent medium into an atmosphere, comprising:
increasing [0025] a concentration of the at least one scent medium in the atmosphere during a first time period;
decreasing [0025] a concentration of the at least one scent medium in the atmosphere during a second time period; 
increasing [0025] a concentration of the at least one scent medium or another scent medium in the atmosphere during a third time period;
a processor configured to: 
increase [0025] a concentration of the at least one scent medium in the atmosphere during a first time period; 
decrease [0025] a concentration of the at least one scent medium in the atmosphere during a second time period; 
increase [0025] a concentration of the at least one scent medium or another scent medium in the atmosphere during a third time period;
increasing [0025] a concentration of the at least one scent medium in the atmosphere during a first time period; 
decreasing [0025] a concentration of the at least one scent medium in the atmosphere during a second time period; and 
increasing [0025] a concentration of the at least one scent medium or another scent medium in the atmosphere during a third time period.
Regarding claim 2, Hess discloses decreasing a concentration comprises pausing [0025 and 0040] a scent dispensing during the second time period, such that less scent is released as compared to the first time period and the scent concentration decreases naturally.
Regarding claim 3, Hess discloses that the third time period [0025] is the first time period defining a repetitive rhythm for the dispersing the at least one scent medium into the atmosphere.
Regarding claim 4, Hess discloses that the rhythm [0025 and 0040] is configured to avoid adaptation of a human perception to the scent concentration.
Regarding claim 5, Hess discloses a duration of the first time period [0025] is shorter than the second time period.
Regarding claim 6, Hess discloses a duration of the first time period [0025] is less than one minute.
Regarding claim 7, Hess discloses that the atmosphere [0031] is in a neutral state before the first time period and wherein the concentration of the at least one scent medium is increased [0025] to an intensity level above the neutral state.
Regarding claim 8, Hess discloses [0025] waiting during the second time period until the concentration of the at least one scent medium fades to the neutral state, and wherein the method further comprises refreshing [0040] the concentration of the at least one scent medium by repeating the first and second time periods.
Regarding claim 9, Hess discloses refreshing of the concentration of the at least one scent medium is done at a different intensity level [0025].
Regarding claim 10, Hess discloses a duration of the second time period [0025] is constant.

Regarding claim 11, Hess discloses that increasing the concentration of the at least one scent medium in the atmosphere during a first time period is done to a minimum intensity level, [0025] and
an iteration of the refreshing of the concentration of the at least one scent medium is done at a higher intensity level [0042] until a maximum intensity level is reached.
Regarding claim 12, Hess discloses that a concentration level of the at least one scent medium is adjusted [0025] prior to the increasing of the concentration of the at least one scent medium into the atmosphere [0042].
Regarding claim 13, Hess discloses fading between the at least one scent medium and a subsequent [0025] at least one scent medium during a subsequent rhythm.
Regarding claim 14, Hess discloses delivering [0025] the at least one scent into the atmosphere at an upper-intensity level during the first time period;
wherein the upper-intensity level is [0025 and 0042] perceivable to the at least one user;
waiting during the second time period [0025] until upper-intensity level of the at least one scent fades into a lower intensity level,
wherein the lower intensity level is [0025] less perceivable to the at least one user than the higher insensitivity level [0042], and
refreshing the at least one scent by [0040-0041]	repeating the steps of the first time period during the third time period.
Regarding claim 15, Hess discloses that the third time period [0025] is the first time period and the method repeat until the lower intensity level is not less perceivable to the at least one user than the higher intensity level.
Regarding claim 16, Hess discloses actively adjusting an intensity level of the scent by coordinating a scent delivery system [0025] with a climate control system, a heating system, a ventilation system, and/or an air conditioning system [0037]
Regarding claim 17, Hess discloses that decreasing a concentration comprises removing the scent using one or more elements of the group of an air purification system [0037], a carbon filter, a chemical absorption system, and a photo-catalytic filter.
Regarding claim 18, Hess discloses that sensing an ambient olfactory level or character and adapting at least one element of the group of a released scent, a performance of the scent delivery, the first, second, and third time periods accordingly [0025].
Regarding claim 19, Hess discloses adjusting the first, second, or third time periods based on one or more elements of the group of settings, sensor data [0041], user input, lighting transitions, changes in a vehicle user interface, an infotainment system, a scent dispensing system, and a vehicle system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798